14 F.3d 596
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin SLADE, Plaintiff-Appellant,v.Kay ARMISTEAD, Deputy Clerk, Defendant-Appellee.
No. 93-6520.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1993.Decided Dec. 22, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.
Calvin Slade, appellant pro se.
Before HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's orders that dismissed his complaint under the Freedom of Information Act, 5 U.S.C.A. Sec. 552 (West 1977 & Supp.1993), as frivolous under 28 U.S.C. Sec. 1915(d) (1988) and denied his post-judgment motion to amend his complaint.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Slade v. Armistead, No. CA-93-177-2 (E.D. Va.  Mar. 4 and 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.